UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1905



JOHN N. ATKINSON,

                                                 Plaintiff - Appellant,

          versus


CITY OF SPARTANBURG; ANTHONY T. FISHER; ART D.
LITTLEJOHN; SPARTANBURG CIVIL SERVICE COMMIS-
SION; SPARTANBURG PUBLIC SAFETY DEPARTMENT;
SPARTANBURG PUBLIC SAFETY DEPARTMENT, Office
of Professional Standards; SPARTANBURG PUBLIC
SAFETY DEPARTMENT, Incident Review Board,

                                                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CA-00-1179-7-BG)


Submitted:   October 4, 2001                 Decided:   October 11, 2001


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John N. Atkinson, Appellant Pro Se.     Thomas Howard Keim, Jr.,
Jeffrey Andrew Lehrer, EDWARDS, BALLARD, BISHOP, STURM, CLARK &
KEIM, Spartanburg, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John N. Atkinson appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Atkinson v. City of Spartanburg, No. CA-00-1179-7-BG (D.S.C. June

12, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2